NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-6 and 21-34 are pending.
Claims 7-20 are cancelled.

Allowable Subject Matter
Claims 1-6 and 21-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1: the prior art of record, whether alone or in combination, fails to teach the limitation: “the plurality of slits defining slit openings extending through the terminal end and through the terminal edge, the plurality of slit openings extending a prescribed distance from the terminal edge to define a plurality of axial fingers” in the context of the other limitations of the claim.
Particularly, while Ohno teaches a similar structure to that of the instant invention, the prior art does not appear to disclose wherein “axial fingers” are formed from slits extending completely through the end of the collet connector. Additionally, the Examiner notes that the “terminal edge” of the claim is interpreted as the four faces of the ends of the axial fingers, as in Fig. 4, and the phrase “extending through” is interpreted as “extending completely through”, as in Fig. 4.

Regarding claim 21, the prior art of record, whether alone or in combination, fails to teach the limitation: “the plurality of slits defining slit openings extending through the terminal end and through the terminal edge, the plurality of slit openings extending a prescribed distance from the terminal edge of the first connector to define a plurality of axial fingers” in the context of the other limitations of the claim.
Particularly, while Ohno teaches a similar structure to that of the instant invention, the prior art does not appear to disclose wherein “axial fingers” are formed from slits extending completely through the end of the collet connector. Additionally, the Examiner notes that the “terminal edge” of the claim is interpreted as the four faces of the ends of the axial fingers, as in Fig. 4, and the phrase “extending through” is interpreted as “extending completely through”, as in Fig. 4.

Regarding claim 29, the prior art of record, whether alone or in combination, fails to teach the limitation: “the plurality of slits defining slit openings extending through the terminal end and through the terminal edge, the plurality of slit openings extending a prescribed distance from the terminal end of the first connector to define a plurality of axial fingers” in the context of the other limitations of the claim.
Particularly, while Ohno teaches a similar structure to that of the instant invention, the prior art does not appear to disclose wherein “axial fingers” are formed from slits extending completely through the end of the collet connector. Additionally, the Examiner notes that the “terminal edge” of the claim is interpreted as the four faces of the ends of the axial fingers, as in Fig. 4, and the phrase “extending through” is interpreted as “extending completely through”, as in Fig. 4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zvokelj (US Pub. 2019/0067076) teaches a collet connector for a drive unit for a vacuum apparatus (Figs 2a-2c). Ritzdorf (US Patent 6,776,892) teaches a collet connector for a finger drive assembly of a semiconductor workpiece holder (Figs. 18-20). Henderson (US Patent 7,625,227) teaches an RF connector with a gripping collet portion (Fig. 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718